                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )    No. 2:19-CR-00196-3-JRG-CRW
                                                  )
  LINDSEY LOUISE KRAJECK                          )

                                          ORDER

        This matter is before the Court on the United States’ Motion for Continuance of

  Sentencing Hearing [Doc. 599]. The motion is GRANTED. Defendant’s sentencing hearing is

  hereby RESET for Monday, April 12, 2021, at 10:30.

        So ordered.

        ENTER:


                                                  s/J. RONNIE GREER
                                             UNITED STATES DISTRICT JUDGE




Case 2:19-cr-00196-JRG-CRW Document 601 Filed 11/02/20 Page 1 of 1 PageID #: 3954
